IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :    No. 702 MAL 2015
                                            :
                     Respondent             :
                                            :    Petition for Allowance of Appeal from
                                            :    the Unpublished Memorandum and
               v.                           :    Order of the Superior Court at No. 1908
                                            :    MDA 2013 entered on June 10, 2015,
                                            :    affirming the Judgment of Sentence of
GEORGE THEODORE REYNOLDS,                   :    the Juniata/Perry County Court of
                                            :    Common Pleas at No. CP-34-CR-
                     Petitioner             :    0000118-2011 entered on June 28,
                                            :    2013


                                       ORDER



PER CURIAM                                             DECIDED: November 15, 2016

       AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is GRANTED, LIMITED TO Petitioner’s lifetime registration issue. The Superior

Court’s order in this regard is VACATED and this matter is REMANDED for imposition

of a fifteen-year reporting requirement under the Sexual Offender Registration and

Notification   Act   (“SORNA”),   42   Pa.C.S.    §§     9799.10-9799.41,   pursuant   to

Commonwealth v. Lutz-Morrison, No. 28 MAP 2015, 2016 WL 4273555 (Pa. Aug. 15,

2016). Allocatur is DENIED as to all remaining issues.

       Justice Donohue did not participate in the consideration or decision of this

matter.